DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 12/30/2020, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The application has been amended as follows: 
Claim 1 (Currently Amended): A power supply control device of a component supply device for controlling a consumption current supplied from a power supply device to a tape feeder loaded on the component supply device, the component supply device being exchangeably loaded with multiple of the tape feeders to which the consumption current is supplied and that perform an unloading operation of ejecting a carrier tape from the tape feeder by reverse driving a motor of the tape feeder, the power supply control device comprising:          processing circuitry configured to:                    acquire the consumption current corresponding to a state of each of the multiple tape feeders loaded on the component supply device based on a measured value or a design value, each of the multiple tape feeders corresponding to one of a first state in which the unloading operation is not being performed but current is being consumed and a second state in which the unloading operation is being performed or is being prepared to be performed;                   calculate a total consumption current that is a total of each of the consumption currents corresponding to the multiple tape feeders including a first consumption current for every tape feeder corresponding to the first state and a second consumption current for every tape feeder corresponding to the second state; and                    control the unloading operation of the multiple tape feeders within a range in which the total consumption current does not exceed an output current capacity of the power supply 
Claim 16 (Currently Amended):   A power supply control device of a component supply device for controlling a consumption current supplied from a power supply device to multiple tape feeders, the component supply device being exchangeably loaded with multiple of the tape feeders to which the consumption current is supplied and that perform an unloading operation of ejecting a carrier tape from the tape feeder by reverse driving a motor of the tape feeder, the power supply control device comprising:         processing circuitry configured to limit an actual total consumption current obtained by adding together the consumption current output to  each of the multiple tape feeders, including a first consumption current for every tape feeder of the tape feeders corresponding to a first state in which the unloading operation is not being performed but current is being consumed and a second consumption current for every tape feeder corresponding to a second state in which the unloading operation is being performed or is being prepared to be performed, from the power supply device to a current equal to or less than an output current capacity of the power supply device.
Claim 17 (Currently Amended):   A power supply control method for a component supply device for controlling a consumption current supplied from a power supply device to multiple tape feeders, the component supply device being exchangeably loaded with multiple of the tape feeders to which the consumption current is supplied and that perform an unloading operation of ejecting a carrier tape from the tape feeder by reverse driving a motor of the multiple tape feeders based on a measured value or a design value, each of the multiple tape feeders corresponding to one of a first state in which the unloading operation is not being performed but current is being consumed and a second state in which the unloading operation is being performed or is being prepared to be performed;          calculating a total consumption current that is a total of the consumption currents of each of the multiple tape feeders including a first consumption current for every tape feeder corresponding to the first state and as second state consumption current for every tape feeder corresponding to the second state; and          controlling the unloading operation of the multiple tape feeders within a range in which the total consumption current does not exceed an output current capacity of the power supply device.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 17 have each been recently amended so as to recite limitations with respect to the processing circuitry configurations associated with a power supply control device and method. As amended, claims 1, 16, and 17 each recite variations of the claim language requiring processing circuitry to be configured so as to calculate/add the consumption current corresponding to the multiple tape feeders including a first consumption 
While the prior art of record, Hitachi in particular, discloses processing circuitry which is configured to acquire the consumption current corresponding to a state of multiple tape feeders as well as to calculate a total consumption current, Hitachi (when taken alone or in combination) fails to disclose calculating/adding together the consumption current output to each of the multiple tape feeders in both a first state related to an unloading operation not being performed and a second state in which an unloading operation is being performed or is being prepared to be performed. The prior art of record, at best, discloses a system in which a current value associated with a plurality of tape feeders is to be measured and added together so as to be compared with an outputable current threshold (i.e. calculating a consumption current output for each of the multiple tape feeders including a “second” consumption current corresponding to a second state in which the unloading operation is being performed or is being prepared to be performed.). For these reasons, inter alia, the Examiner believes the claims are currently in condition for allowance. Claim 1, deemed to be the representative claim is presented below.
Claim 1:    A power supply control device of a component supply device for controlling a consumption current supplied from a power supply device to a tape feeder loaded on the component supply device, the component supply device being exchangeably loaded with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836